 

Exhibit 10.02

 

 

EXECUTION



 

AMENDED AND RESTATED

DEFERRED PURCHASE FACTORING AGREEMENT

ROSENTHAL & ROSENTHAL, INC.

1370 Broadway

New York NY 10018

 

New York, NY

Dated: July 22, 2020

STEVEN MADDEN, LTD.

DOLCE VITA HOLDINGS, INC.

SCHWARTZ & BENJAMIN, INC.

B. B. DAKOTA, INC.

GREATS BRAND INC.

TRENDY IMPORTS, S. DE R.L. DE C.V.

REPORT FOOTWEAR, INC.

STEVEN MADDEN RETAIL, INC.

SML ACQUISITION CORP.

DANIEL M. FRIEDMAN & ASSOCIATES, INC.

DIVA ACQUISITION CORP.

THE TOPLINE CORPORATION

MADDEN INTERNATIONAL LIMITED

ADESSO-MADDEN, INC.

CEJON ACCESSORIES, INC.

THE ASEAN CORPORATION LIMITED

52-16 Barnett Avenue

Long Island City, NY 11104

 

The following is the Agreement under which we will act as your collection agent.
Subject to Section 15 below and Schedule 1, this Agreement amends, restates,
replaces, and supersedes any prior Collection Agency Agreements between Steven
Madden, Ltd. and/or one or more of its affiliates on the one hand, and Rosenthal
& Rosenthal, Inc., on the other hand, including the Collection Agency Agreement
dated July 10, 2009 and the agreements identified in Schedule 1 hereto.
Capitalized terms shall have the meanings set forth in Section 14 and Schedule 1
hereof:

 

1.Collection of Receivables :

 

1.1. From time to time so long as no Rosenthal Default has occurred and is
continuing, you will refer all invoices evidencing Orders to us for collection
of the balance due (“Referred Accounts”) and you hereby appoint us as your
collection agent with respect thereto, and we shall have the right to collect
(except as otherwise provided herein), and we shall provide the collection
services for such Referred Accounts and Receivables and serve as your collection
agent, in accordance with and subject to the terms of this Agreement. Subject to
the terms of this Agreement, upon each sale of your Inventory or rendition by
you of services you shall execute and deliver to us such further and
confirmatory evidence of our authority as collection agent with respect to your
Receivables as we reasonably require from time to time, including copies of
invoices or such equivalent electronic document as we may designate for such
use, and all shipping or delivery receipts and such other proof of sale and
delivery or performance. All invoices (and other statements to Customers)
evidencing Referred Accounts shall clearly state, in a manner reasonably
satisfactory to us, that each Receivable is payable to us in our capacity as
collection agent on your behalf. The form on Exhibit A annexed hereto is
satisfactory to us. We understand and agree that with respect to CR Receivables,
Orders withdrawn in accordance with Section 2 below and/or any Orders with
respect to an account debtor that we have previously denied Credit Approval that
you have the right to retain other collection agencies to provide collection
agency services.

1.2. You or the Credit Agreement Agent may recall, upon prior written notice to
us, any Referred Account previously referred to us in your sole discretion
(other than Purchased Receivables for which we have paid you the Purchase Price
thereof) during a Rosenthal Default or a Credit Agreement Default (the
“Redirection Right”), all of which accounts shall automatically be deemed
Charged Back by us to you at the time of our receipt of such notice. When an
account is so recalled, we will promptly, and no later than three (3) Business
Days after issuance of such recall notice, cooperate with you, or your designee
or the Credit Agreement Agent, to notify your Customers that such Receivables
have been reassigned from us to you or your designee or the Credit Agreement
Agent and that you or your designee or the Credit Agreement Agent shall have the
sole right to collect and otherwise deal with such Receivables, including
without limitation, by delivering written authorization to Customers to remit
such payments in accordance with your instruction or the Credit Agreement
Agent’s instruction. If litigation has been initiated on such a withdrawn
account, but not brought to judgment, we will cooperate in transitioning the
same and obtaining documentation needed to substitute legal counsel if and as
you request. You shall be required to pay all reasonable and documented
out-of-pocket expenses incurred by us in connection with any of the foregoing.

   

 

 

2.Credit and Approval:

 

Unless already covered by a Credit Line established by us as hereinafter set
forth, you will submit to us for our credit approval the principal terms of each
and every Order. We may, in our sole discretion, approve all or a portion of an
Order, by issuing a Credit Approval, withdraw any Credit Approval, withdraw or
adjust any Credit Line, or suspend any Availability under a Credit Line, in each
case at any time solely before you deliver the Inventory or render the services.
In addition, we may from time to time in our sole discretion upon your request
establish a Credit Line or Credit Lines pursuant to which you may ship to
Customers. No Credit Approval, including approval based upon shipment against
Availability under a Credit Line shall be effective unless (i) the Inventory is
shipped or the services rendered, within the time specified therein, or if no
time is specified, within thirty (30) days after the date our Credit Approval is
issued; (ii) the Customer has accepted delivery of the Inventory or performance
of the services in the Order; and (iii) a schedule of the Receivables(s) which
arise as a result of the Order which is the subject of the Credit Approval has
been delivered to us before ten (10) Business Days after the delivery of the
goods or the performance of the service. Upon the effectiveness of a Credit
Approval, we shall be deemed to have accepted the Credit Risk (but not the risk
of non-payment for any other reason) to the extent of the dollar amount
specified in the Credit Approval and the Receivable which is the subject thereof
shall, to the extent of the amount specified in the Credit approval, be a Credit
Approved Receivable. If the dollar amount of the Credit Approval is less than
the amount of the Order, if we decline to issue any Credit Approval or withdraw
any Credit Approval to the extent permitted by the terms of this Agreement, you
may, in your sole discretion, withdraw such Order from collection hereunder to
the extent permitted by the terms of this Agreement. In no event, however, shall
we have any Credit Risk on any Receivable for freight, samples, or sales not
made in the ordinary course of your business. We may, in our sole discretion,
upon written notice to you (including by making such information available to
you on our client web portal currently known as RAPID),withdraw any Credit
Approval, or withdraw or adjust any Credit Line, at any time before you deliver
the Inventory or render the services, in which event you may, in your sole
discretion, withdraw such Order from collection hereunder to the extent
permitted by the terms of this Agreement.

 

3.Client Risk Receivables:

 

All CR Receivables are with full recourse to you and at your credit risk, but
are otherwise subject to the covenants, terms and conditions provided herein
with respect to Credit Approved Receivables. You agree to pay us promptly after
demand all reasonable and documented out-of-pocket expenses including reasonable
and documented collection charges and reasonable and documented attorneys’ fees
incurred by us in attempting to collect or enforce any payment of CR
Receivables, it being understood that we will not commence suit against any
Customer (other than in respect of a Purchased Receivable (at our own expense))
without your prior written approval. In addition, if we, at your request, and in
our discretion, file a proof of claim in any insolvency proceeding with respect
to a CR Receivable and/or forward a CR Receivable to an attorney or agency for
collection, we shall charge your account with (i) the fees and expenses of such
attorney or collection agency and (ii) a service charge equal to $100 plus 5% of
any amount collected on the CR Receivable.

 2 

 

4.Returned Merchandise/Claims, Disputes and Chargebacks:

 

4.1. In the event of a breach by you of any of the representations or warranties
contained herein with respect to a Receivable, or the assertion, with respect to
a Receivable, of a Dispute, any such Receivable (whether or not a Credit
Approved Receivable), shall thereupon become a CR Receivable to the extent of
the Dispute. You shall notify us immediately of any Dispute, including a
Customer’s return of or desire to return any Inventory purchased from you. We
may, but are not obligated to, settle, compromise, adjust or litigate any
Dispute, including, a return of the related Inventory upon such terms as we deem
advisable, provided that your agreement and cooperation is required for any such
settlement, compromise, adjustment or litigation other than as to a Purchased
Receivable, and we will not commence suit against any Customer (other than with
respect to a Purchased Receivable (at our own expense)) without your prior
written consent. We will not initiate any form of legal action with respect to
such a Receivable unless you have approved in writing the third party engaged,
and its respective processes to be used. We may, at our option, Charge Back to
you all amounts owing on CR Receivables which are not paid when due, and we
shall also have the right to charge your account with us in the amount of any
payment which we receive with respect to a CR Receivable we previously paid to
you, if we are subsequently required to disgorge such payment for any reason,
including, such payment being deemed a preferential transfer. A Charge Back
shall not constitute a resale or reassignment to you of the Receivable which is
the subject thereof if prior to such Charge Back the Receivable had been
purchased by us pursuant to the terms hereof. Subject to the terms of this
Agreement, you agree to indemnify and save us harmless from and against any and
all loss, liability, claim, cost and expense of any kind, caused by or arising
from any Disputes with or similar or related claims of your Customers (or any
representative thereof), asserting an interest in Receivables or payments
thereon, including: (i) any disputes or claims with respect to terms, price,
quality or otherwise regarding Inventory with respect to Receivables; (ii) any
claim for a return of any payments made by or on behalf of any Customer with
respect to Receivables, to the extent such payments are either made directly to
you or made to us and remitted to you (including alleged preferential transfers
with respect to any such payments on Receivables that were not Credit Approved
Receivables at the time the payment was received); (iii) any claims by any
governmental authorities (federal, state, municipal or otherwise) for the
turnover or payment to such governmental authority of all or any portion of any
payment received from a Customer which we paid to you and (iv) all reasonable
and documented collection expenses and attorney’s (whether in-house or outside)
fees incurred with respect to any of the foregoing. Notwithstanding anything to
the contrary herein, this Agreement shall not require you to pay any legal fees
we may incur in connection with the defense of any claims asserted against us
(including by a counterclaim) by an Obligor with respect to our collection
activities to the extent of any matters for which we have indemnified you under
Section 4.2 below. Your liability under this paragraph, and that of any Person
liable for the Obligations, shall constitute Obligations but shall nonetheless
be independent hereof and continue notwithstanding any termination hereof.

 

4.2. We will indemnify, defend and hold harmless you, your officers, directors,
employees, agents, attorneys, Affiliates and representatives and the respective
successors and assigns of the foregoing from and against all claims, damages,
costs, losses or liabilities, including reasonable attorneys’ fees and expenses
(“Losses”), to the extent such Losses are resulting from or related to (i) a
breach by us of this Agreement, (ii) a failure by us to comply with any
applicable laws, rules, regulations and/or licensing requirements in connection
with the transactions contemplated by this Agreement, or (iii) any gross
negligence or willful misconduct of us or our employees or representatives in
performing any obligation or duty under this Agreement, provided (x) we shall
have no obligation to indemnify or hold harmless for any Losses arising as a
result of any error in any information provided by you to us concerning a
Referred Account, and (y) our total liability to you under this Section 4.2
shall be limited to an aggregate amount of the average annual commission
actually paid by you to us pursuant to Section 6 below during the term of this
agreement prior to the time any such claim(s) shall be made by you under this
Section.

 

5.Representations, Warranties and Covenants:

 

You represent, warrant and covenant that:

 3 

 

 

5.1. you are fully authorized to enter into this Agreement and perform hereunder
and you will continue to be so authorized for the duration of this Agreement and
you are not and will not be bound by any material agreement that would be
violated by your or our performance of this Agreement.

5.2. you are solvent.

5.3. the Receivables are, on the date referred to us hereunder, and shall be, at
the time of their creation and on the date any Receivable becomes a Purchased
Receivable, bona fide, existing and legally enforceable (although not
necessarily collectible and subject to the effects of bankruptcy, insolvency and
other similar laws) obligations of Customers arising out of your sales made or
services rendered by you, and, at the time any Receivable becomes a Purchased
Receivable, it shall additionally be free and clear of all security interests,
liens, claims and Disputes whatsoever other than Permitted Liens and in the
event that any such Receivables arise from the sale of goods, such goods meet
all standards imposed by any governmental agency or authority.

5.4. at the time any Receivable becomes a Purchased Receivable, the Inventory
relating thereto constituting returned goods shall not be subject to any
security interest, lien or encumbrance whatsoever, other than Permitted Liens,
and you covenant (i) that you shall not permit the Inventory to become so
encumbered without our prior written consent and (ii) that the Inventory meets
all standards imposed by any governmental agency or authority.

5.5. [reserved].

5.6. with respect to each Receivable as it arises and when transmitted to us:
(i) you will have delivered the Inventory or rendered the services pursuant to
the Order; (ii) the Customer will accept the Inventory and/or services without
any offset or counterclaim; (iii) no Dispute known to you will exist in any
respect; (iv) you will have preserved, and will continue to preserve, any liens
and any other rights available to us by virtue of this Agreement; and (v) the
Customer will not be your Affiliate.

5.7. you will within ten Business Days of our request therefor, provide us with
copies of invoices and shipping or delivery receipts or such equivalent
electronic documents as we may reasonably designate or other proof of sale and
delivery or performance as we may from time to time reasonably require.

5.8. you will not, without providing us with thirty (30) days’ prior written
notice thereof, change your name, your state of organization or your principal
place of business and you are not aware, and will upon your becoming aware,
notify us promptly, of any Person organizing under your name in another state.

5.9. you do not transact business under any trade names or tradestyles except as
set forth on Exhibit C annexed hereto (which Exhibit shall be complete and
correct prior to the Effective Date, and as the same may thereafter be amended
from time to time) and with respect to any such tradename or tradestyles you
have (i) caused certain of the tradenames and tradestyles (if indicated on
Exhibit C) to be registered in accordance with the laws applicable to the use of
such tradenames or tradestyles and have not in any way assigned or encumbered
your interest in such tradenames or tradestyles, other than Permitted Liens; or
(ii) obtained a license to use such tradenames or tradestyles from the owner
thereof with respect to the goods or services sold by you under such tradenames
or tradestyles, and in the markets in which such goods or services are sold by
you; and you are not aware, and will upon your becoming aware, promptly notify
us, of any other Person using your name or any of your tradenames or tradestyles
in any similar line of business.

5.10. you are, and at all times during the term of this Agreement, shall be,
duly organized, existing and in good standing under the laws of the state of
your organization; and you are, and at all times during the term of this
Agreement, shall be, duly qualified, existing and in good standing in every
state in which the nature of your business requires you to be so qualified,
except to the extent that the failure to be so qualified would not reasonably be
expected to have a material adverse effect on your business or financial
condition or the collectability or enforceability of the Receivables.

 4 

 

6.Commissions:

 

6.1. For our services hereunder, we shall receive a commission (hereinafter
referred to as the “Base Commission”) of (i) 0.20% of the gross invoice amount
of each Receivable; plus (ii) on those Receivables due from a Customer (or any
Affiliates or subsidiaries of such Customer) listed on the Special Accounts
Schedule submitted herewith and/or from time to time hereafter, such percentage
of the gross invoice amount thereof as equals the surcharge (if applicable) set
forth on the Special Accounts Schedule, to the extent of the amount credit
approved. All commissions shall be fully earned, due and payable and chargeable
to your account with us at the date a Receivable is referred to and accepted by
us hereunder.

6.2. Our charge specified in Section 6.1 hereof is based upon maximum selling
terms of 60 days (excepting only that for sales to off-price retailers the
maximum selling terms will be 90 days and for mass merchants the maximum selling
terms will be 120 days), and no more extended terms or additional dating shall
be granted by you to any Customer without our prior written approval. If such
approval is given by us, then for each additional thirty (30) days or part
thereof of such extended terms or additional dating, our charge with respect to
the Receivables covered thereby shall be increased by an amount equal to
twenty-five percent (25%) of the charge specified in Section 6.1 hereof. In
addition, we shall charge you a fee of $2.50 for each instance in which you
change the terms of sale of any Receivable after you have submitted to us a
schedule listing such Receivable.

6.3. The minimum aggregate Base Commission payable under this Agreement shall be
$480,000.00 for each Contract Year, which shall be fully earned by us at the
beginning of each Contract Year, and which to the extent of any deficiency
(after giving effect to the commissions paid or payable under Section 6.1(i)),
shall be chargeable to your account with us at the end of each Contract Year,
provided, that in the event of any termination of this Agreement in any Contract
Year after the first Contract Year, the minimum aggregate Base Commission
payable in such year shall only be the higher of (i) 100% of the monthly average
of all charges payable by you to us under Section 6.1 of this Agreement for the
twelve month period prior to the Effective Termination Date, multiplied by the
number of calendar months for the portion of the Contract Year elapsed prior to
the Effective Termination Date (including any partial month in which the
Effective Termination Date falls if such date is on or after the 15th day of
such month); and (ii) the monthly average amount of the minimum aggregate Base
Commission for the portion of such Contract Year elapsed prior to the Effective
Termination Date, multiplied by the number of calendar months for the portion of
the Contract Year elapsed prior to the Effective Termination Date (including any
partial month in which the Effective Termination Date falls if such date is on
or after the 15th day of such month).

 

7.Purchase Price

 

7.1. The purchase price for each Receivable that we purchase (the “Purchase
Price”) pursuant to the terms hereof shall be the invoice amount of the
Receivable, less (i) returns (whenever made); (ii) selling discounts, credits or
deductions of any kind allowed, granted to or taken by the Customer at any time;
and (iii) our commission provided for in Section 6 hereof. No discount, credit
or allowance with respect to any Purchased Receivable shall be granted by you,
and no return of any Inventory related thereto shall be accepted by you without
our prior written consent. A discount, credit or allowance may be claimed only
by the Customer. All amounts deemed collected by us on Purchased Receivables
pursuant to Section 7.2 below shall be paid by us to the Collection Account on
the Purchase Date.

7.2. Where the cause of non-payment of a Credit Approved Receivable which has
become more than 120 days past due is solely the Customer’s Financial Inability
to Pay, then upon your submitting a confirmatory sale and assignment of the
Receivable that is reasonably satisfactory to us, including a representation by
you (with such supporting documents as we may reasonably request) that the
warranties made by you under Sections 5.3 and 5.4 hereof are true and correct,
the Receivable, to the extent of the then effective Credit Approval in
accordance with the terms of this Agreement, shall be purchased by us
immediately thereafter and shall be deemed collected if it is not otherwise
subject to Charge back to you under and in accordance with the terms of this
Agreement (such date, the “Purchase Date”). We shall deposit the Purchase Price
into the Collection Account in immediately available funds on the related
Purchase Date. In the event you may subsequently be required to disgorge any
payment of a Purchase Price for a Purchased Receivable from us for any reason,
including, such payment being deemed a preferential transfer, then such
Receivable shall thereafter no longer be a Purchased Receivable unless and until
such amount is returned or repaid to you by us or our representatives in full.

 5 

 

8.Statement of Account and Expenses:

 

8.1. All Obligations shall become immediately due and payable upon demand upon
the occurrence of the earlier of: (i) any Default hereunder; and (ii) the
Effective Termination Date. You hereby irrevocably authorize us to collect
commissions owed by you from time to time under this Agreement, at our option,
either out of the proceeds of collections of Referred Accounts or by debiting
the Collection Account in such amount. You agree to execute and deliver such
documentation (including, if applicable, ACH debit authorization documentation)
as we may reasonably request from time to time to facilitate any such debit.
Notwithstanding anything to the contrary herein, and without limiting your
obligations or liability to us under this Agreement, we shall not debit the
Collection Account for any reason other than to collect commissions owed by you
from time to time under this Agreement as and when the related Referred Accounts
are paid (and excluding, for avoidance of doubt, any deficiency in the minimum
aggregate Base Commission for any Contract Year). Any other Obligations owing by
you to us shall be payable by you in accordance with the terms hereof.

8.2. We will render a statement of account (on both an individual company and
consolidated basis) monthly to you, and such statement shall be binding upon
you, except for demonstrable error and specific matters which you contest and of
which we are notified in writing, within thirty (30) days after the date of
receipt by you of such statement.

8.3. You shall pay all reasonable and documented out-of-pocket expenses
(including reasonable and documented attorney’s fees) incurred by us in
connection with the enforcement of this Agreement. You shall pay all reasonable
expenses incurred in connection with the filing of financing statements under
the UCC with respect to Purchased Receivables. We may also charge to your
account (with your prior written consent) any reasonable and documented fees,
costs or other expenses we incur to eliminate or cure any lack of capacity that
we may now or hereafter have to maintain an action in the courts of any state to
enforce payment or Receivables due from Customers located in such state by
reason of your acts or omissions, including your failure to qualify as a foreign
entity in such state or any other failure on your part to observe the laws of
such state that are applicable to you or your assets. You shall also pay to us
such reasonable and documented fees as we may incur in performing our duties
hereunder and charge from time to time for, among other things, wire transfers.
In connection with our examinations of your books, records and operations to the
extent permitted by this Agreement you shall pay all of our reasonable and
documented out-of-pocket expenses plus for each examiner the Standard Examiner’s
Rate in effect at the time of any such examination. In connection with our
administration of this Agreement, settlement of any Dispute, or enforcement of
any Obligation, or our protecting, preserving and enforcing our security
interests and rights hereunder, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions or proceedings arising out
of or relating to our transactions with you, including actions or proceedings
that may involve any Person asserting a priority or claim with respect to
Purchased Receivables, all reasonable and documented costs and expenses
incurred, including, reasonable and documented attorneys’ fees incurred by us,
shall be borne and paid for by you, and may, at our option, be charged to your
account with us (i.e., by our making a debit entry therefor in our client
accounting system, currently known as RAPID). Your reimbursement obligations
pursuant to this paragraph shall survive termination of this Agreement for any
reason.

8.4. No delay or failure on our part in exercising any right, privilege, or
option hereunder shall operate as a waiver of such or of any other right,
privilege, or option, and no waiver, amendment, or modification of any provision
of this Agreement shall be valid, unless in a writing signed by us and you and
then only to the extent therein stated. Should any provision of this Agreement
be prohibited by or invalid under applicable law, the validity of the remaining
provisions shall not be affected thereby. Unless otherwise specifically provided
in this Agreement, any notices, requests, demands or other communications
permitted or required to be given under this Agreement shall be in writing and
shall be sent by electronic mail, hand delivery or by a nationally recognized
overnight delivery service, to the addresses and electronic mail addresses of
the parties set forth below (or to such other address or electronic mail address
as a party may hereafter designate by a notice to the other that complies with
this section) and shall be deemed given (a) in the case of a notice sent by
electronic mail, when received by the recipient; and (b) in the case of a notice
that is hand delivered or sent by such overnight courier, when delivered
(provided that the sending party retains a confirmation of delivery). Any notice
which, pursuant to the terms hereof must be sent by certified or registered mail
shall be deemed given and effective when received.

 6 

 

If to us If to you

Rosenthal & Rosenthal, Inc.

1370 Broadway

New York NY 10018

Attn: Michael Stanley

Email: mstanley@rosenthalinc.com

 

With a copy to:

 

Otterbourg, P.C.

230 Park Avenue

New York, NY 10169

Attn: Michael Wenger, Esq.

Email: mwenger@rosenthalinc.com

 

Steven Madden, Ltd.

52-16 Barnett Avenue

Long Island City, NY 11104

Attn: Zine Mazouzi

Email: zinemazouzi@stevemadden.com'

 

With a copy to:

 

Foley & Lardner LLP

500 Woodward Avenue, Suite 2700

Detroit MI 48226

Attn: John A. Simon, Esq. and Patricia Lane

Email: jsimon@foley.com and plane@foley.com

   

8.5. The headings used herein are intended to be for convenience of reference
only and shall not define or limit the scope, extent or intent or otherwise
affect the meaning of any portion hereof.

 

9.Title, Collection and Payments:

 

9.1. We will promptly report to you the details of any remittances of
Receivables (other than any Purchased Receivables) obtained directly by us.
Until we have purchased a Purchased Receivable from you and paid you for it, you
shall have and own all, right, title and interest in and to such Receivable and
its Proceeds, we may not use such amounts for any other purpose and the
Receivables shall be in your name. You will (and we shall cooperate with you in
connection therewith) direct Customers to make payments to an account in your
name at JPMorgan Chase Bank, N.A. that you designate in writing (the “Collection
Account”), which may be subject to a Deposit Account Control Agreement in favor
of the Credit Agreement Agent. If, notwithstanding such direction, (i) we
receive any Customer payments on account of any Referred Accounts or Receivables
(other than any Purchased Receivables), we shall remit such payments promptly,
and in any event within two (2) Business Days of receipt, to the Collection
Account; provided, however, that nothing herein authorizes us to collect any
such Receivables (other than any Purchased Receivables), and (ii) you receive
any Customer payments on account of any Referred Accounts or Receivables, you
shall also promptly report to us the details thereof and remit such payments
promptly, and in any event within two (2) Business Days of receipt, to us in
respect of any Purchased Receivables and to the Collection Account in respect of
any other Receivables; provided, however, that except in connection with the
exercise of the Redirection Right, nothing herein authorizes you to collect any
such Receivables other than in the Collection Account. We acknowledge and agree
we have no right, title or interest in the same, unless and until such
Receivables are Purchased Receivables. You shall promptly notify us (and obtain
our prior written consent, not to be unreasonably withheld, conditioned or
delayed) of any changes in the location of the Collection Account. It is
understood and agreed that, notwithstanding anything herein to the contrary, we
shall not be in violation of the foregoing to the extent of any payments
received by us from Customers failing to act in accordance with the payment
direction contemplated above that have not yet been reconciled by us to Referred
Accounts due to insufficient information or documentation from the payor
thereof, unless and until such amounts have been clearly identified as being in
payment of any Referred Accounts in accordance with our ordinary and customary
procedures. You shall provide us with the bank location of the Collection
Account and, cooperate with us in causing such bank to provide to us all account
records, statements and deposit receipts as we may reasonably require therefrom
consistent with the terms of this Agreement. Promptly (and in any event within
two (2) business days) after identification thereof, you shall remit to us any
Customer payments made to the Collection Account, or otherwise received by you,
that constitute proceeds of any Purchased Receivables (to the extent we have
paid you the Purchase Price therefor). All remittances obtained by you against
Purchased Receivables will be received in trust for us. To the extent we may
hold at any time any remittances obtained by us as to Receivables (other than
Purchased Receivables) and not yet transferred them to your account, we
acknowledge they are held in trust for you and we will keep such amounts
separately identified and not commingle them with any other amounts. You
constitute us, or any other entity or person (but in no event a direct
competitor of your business or other third parties identified by you to us prior
to the date hereof) whom we may designate in our sole discretion, reasonably
exercised, as your attorney in fact at your own cost and expense to exercise, at
any time, all or any of the following powers which, being coupled with an
interest, shall be irrevocable until this Agreement has been terminated and you
have fully and indefeasibly paid and discharged all Obligations in accordance
with this Agreement (a) to sign and/or endorse your name on all remittances and
all papers, bills of lading, receipts, instruments and documents relating to the
Receivables and the transactions between us; (b) to deposit any checks or other
remittances received relating to the Receivables regardless of notations or
conditions placed thereon by your customers or deductions reflected thereby and
to charge the amount of any such deductions to your account; and (c) to sign
your name to any and all documents necessary to cure or eliminate any lack of
capacity that we may now or hereafter have, by reason of your acts or omissions,
to maintain an action in the courts of any state to enforce payment of
Receivables due from Customers located in such state and to file such documents
with the appropriate public officials or agencies.

 7 

 

9.2. In the event that as a result of your instructing your Customers to make
payment to the Collection Account, any Customer erroneously also makes payment
to the Collection Account in respect of any accounts receivable of any other
clients of ours (an “Erroneous Payment”), and you or the Credit Agreement Agent
receives identifiable proceeds thereof, then, to the extent the Credit Agreement
Agent has not already received the proceeds of such amount and returned it to us
under the terms of that certain Collateral Assignment of Rights under Amended
and Restated Deferred Purchase Factoring Agreement among you, us and the Credit
Agreement Agent, dated on or about the date hereof (the “Assignment Agreement”),
you shall promptly (and in any event within one (1) Business Day of our demand
therefor) repay the amount of such Erroneous Payment to us upon our written
demand to you therefor, without any offset or deduction of any kind.

9.3. Except as may otherwise be required pursuant to applicable law, rule or
regulation, if any payment or recovery is received from or on behalf of a
Customer which is a Customer on both Credit Approved Receivables and CR
Receivables, any such payment or recovery may be first applied to the Credit
Approved Receivables notwithstanding (i) any notation to the contrary on or with
respect thereto; (ii) the payment terms thereof; (iii) the due date thereof; or
(iv) whether such payments were made in the ordinary course of business or
otherwise.

 

10.Sale and Security Interest; Financing Statements:

 

10.1. Effective upon our purchase of Receivables pursuant to the terms hereof,
you sell and assign to us, and grant to us a security interest in, all of your
right, title and interest in such Purchased Receivables and the Inventory
represented by such Purchased Receivables, as well as Inventory with respect to
such Purchased Receivables returned by or repossessed from Customers, all of
your rights as an unpaid vendor or lienor, all of your rights of stoppage in
transit, replevin and reclamation relating thereto, and all of your rights
against third parties with respect thereto. You will cooperate with us in
exercising any rights with respect to any of the foregoing.

10.2. You authorize us to file financing statements and any and all other
documents that may now or hereafter be provided for by the UCC to reflect and/or
perfect our interest as purchaser of Purchased Receivables and the Inventory
represented by such Purchased Receivables. In the event that any jurisdiction
requires a debtor’s signature on such financing statements and/or such other
documents, you authorize us to file such financing statements and/or other
documents on your behalf as your attorney in fact, which such power being
coupled with an interest, shall be irrevocable until this Agreement has been
terminated and you have fully and indefeasibly paid and discharged all of the
Obligations.

 8 

 

 

11.Books and Records/Financial Statements:

 

We agree to furnish to any agent or lender under the Credit Agreement, promptly
upon their request, copies of our and our subsidiaries’ consolidated balance
sheets excerpted from our most recent quarterly (management-prepared) or annual
(audited by an independent certified public accounting firm) financial
statements, provided that we and you, or such agent or lender, as applicable,
first enter into a confidentiality agreement in form and substance satisfactory
to us with respect thereto (it being acknowledged that the form attached hereto
as Exhibit D is satisfactory to us).

 

12.Term:

 

12.1. This Agreement shall commence on the date hereof, shall continue for one
Contract Period and shall automatically renew at the end of each Contract Period
for an additional 12 month Contract Period. Notwithstanding the foregoing, this
Agreement may be terminated (i) by us at any time, on not less than sixty (60)
days’ prior written notice to you by registered or certified mail prior to the
Effective Termination Date of such termination; (ii) by you, at any time, on not
less than sixty (60) days’ prior written notice to us by registered or certified
mail, prior to the Effective Termination Date, and provided further that (x) we
may terminate this Agreement effective upon ten (10) days’ prior written notice
to you by registered or certified mail if either a Default has occurred and is
continuing and is not cured prior to the end of such period or you have
exercised the Redirection Right, (y) we may terminate this Agreement effective
immediately upon delivery of written notice to you by registered or certified
mail, or overnight courier, if a Cash Dominion Trigger Period (as defined in the
Assignment Agreement) has occurred and is continuing, and (z) you may terminate
this Agreement effective upon ten (10) days’ prior written notice to us by
registered or certified mail if a Rosenthal Default has occurred and is
continuing and is not cured prior to the end of such period. Rights and
obligations arising out of transactions having their inception prior to the
termination date shall not be affected by any termination or notice thereof, nor
shall any transaction which by its terms survives termination. From and after
the Effective Termination Date, all amounts charged or chargeable to your
account hereunder in accordance with the terms hereof (including, without
limitation, the amount of any deficiency (after giving effect to the commissions
payable under Section 6.1(i)) in the earned minimum aggregate Base Commission
for the portion of such Contract Year elapsed prior to the Effective Termination
Date), and all other Obligations, shall become immediately due and payable
without further notice or demand.

12.2. Any Receivable which is a Credit Approved Receivable as of the date of the
exercise by you of the Redirection Right, other than any Purchased Receivable,
shall automatically become a CR Receivable as of the date of such exercise of
the Redirection Right. Otherwise, any Receivable which is a Credit Approved
Receivable as of the date of any termination and in respect of which such Credit
Approval could not have been withdrawn by us pursuant to and in accordance with
Section 2 hereof as of such date of termination shall remain a Credit Approved
Receivable (except to the extent a Dispute thereafter arises with respect
thereto) notwithstanding such termination and our and your rights and
obligations in respect thereof shall survive such termination, and any other
Receivable (other than a Purchased Receivable) shall automatically become a CR
Receivable as of the date of such Termination. Termination of this Agreement
shall not become effective in respect of the liens and security interests
granted to us in Purchased Receivables hereunder, and you shall continue to pay
over to us all Proceeds in respect thereof after termination hereof.

12.3. Upon termination of this Agreement and your exercise of the Redirection
Right, we shall cooperate in Charging Back to you any Referred Accounts
(excluding any Purchased Receivables) in accordance with Section 1.2 hereof.

 9 

 

13.Governing Laws/Jury Trial Waiver/Jurisdiction/Venue and Miscellaneous
Provisions:

 

This Agreement is deemed made in the State of New York and shall be governed,
interpreted and construed in accordance with the laws of the State of New York,
applicable to contracts made and to be performed within such state. No
modification, waiver or discharge of this Agreement shall be binding upon us or
you unless in writing and signed by us and you. Our failure, at any time, to
exercise any right or remedy hereunder, shall not constitute a waiver on our
part with respect to such right or remedy, nor shall such failure preclude us
from exercising the same or any other right or remedy at any subsequent time.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which, when taken together, shall be one
and the same document. Electronically exchanged signatures shall be treated as
original signatures. If any taxes are imposed upon us (other than any franchise
or income taxes), or if we shall be required to withhold or pay any such
non-excluded tax or penalty because of or in connection with any transactions
between us under this Agreement, you shall indemnify us and hold us harmless in
respect thereof. This Agreement, each of the other agreements referenced in
Schedule 1 hereto, together with all other ancillary agreements delivered in
connection herewith embodies our entire agreement as to the subject matter
hereof and supersedes all prior agreements (whether oral or written) as to the
subject matter hereof. TRIAL BY JURY IS HEREBY WAIVED BY EACH OF US IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF US AGAINST THE OTHER ON
ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT OR THE RELATIONSHIP CREATED HEREBY (WHETHER SOUNDING IN TORT OR
CONTRACT). YOU AND WE EACH HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK (OR THE CIVIL COURT OF THE CITY OF NEW
YORK IF SUCH MATTERS BE WITHIN ITS JURISDICTION), AND OF ANY FEDERAL COURT IN
SUCH STATE, FOR A DETERMINATION OF ANY DISPUTE AS TO ANY SUCH MATTERS. IN
CONNECTION THEREWITH, YOU AND WE EACH HEREBY WAIVE PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREE THAT SERVICE THEREOF MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL DIRECTED TO YOU AND US, AS APPROPRIATE AT THE
ADDRESSES SET FORTH ABOVE, OR SUCH OTHER ADDRESSES AS SHALL HAVE PREVIOUSLY BEEN
COMMUNICATED BY ONE OF US TO THE OTHER BY REGISTERED OR CERTIFIED MAIL. The use
of “including” or “include” means “including (or “include”), without
limitation.” The use of “or” means “and/or” if the context so permits or
requires. The term “our sole discretion” as used herein shall mean “our sole and
absolute discretion”. You agree that there is no fiduciary relationship between
us or our representatives and you or any other entity, affiliated or controlled
by you, and that you will not seek or attempt to establish any such fiduciary
relationship. You hereby expressly waive any right to assert, now or in the
future, that there was or is a fiduciary relationship between you and us and/or
our representatives in any action, proceeding or claim for damages. If any
provision of this Agreement shall for any reason be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein. This Agreement shall be
binding upon and inure to the benefit of each of us and our respective
successors and permitted assigns, provided, however, that you may not assign
this Agreement or your rights hereunder without our prior written consent, and
we may not assign this Agreement except to a successor of all or substantially
all of our factoring business.

 

Only the parties listed above and other entities that are Affiliates of Steven
Madden, Ltd. are eligible to participate in the arrangements described in this
Agreement. Any such entity may become a participating company hereunder by (i)
having us extend to it a written offer to become a participating company and
(ii) executing and delivering to us an Accession Agreement substantially in the
form attached hereto as Exhibit B (an “Accession Agreement”). Notwithstanding
any provision of this Agreement to the contrary, any such participating company
that, for any reason, ceases to be an Affiliate of Steven Madden, Ltd. shall,
effective upon five (5) Business Days’ prior written notice to us thereof, cease
to be a participating company hereunder with respect to any of its Receivables
arising thereafter, subject to the payment in full of all of its Obligations to
us and to the survival of (a) such entity’s obligations under this Agreement
with respect to any of its Receivables referred to us prior thereto, and any
other of its obligations that remain outstanding at such time and (b) any
provision of this Agreement that, by its express terms, would survive a
termination of this Agreement.

 10 

 

 

14.Definitions:

 

As used in this Agreement, these terms shall have the following meanings which
shall be applicable to both the singular and plural forms of such terms.

 

“Accession Agreement” shall have the meaning set forth in Section 13 hereof.

 

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Affiliate” of a Person shall mean any entity controlling, controlled by, or
under common control with, the Person and the term “controlling” and such
variations thereof shall mean ownership of a majority of the voting power of a
Person, or the contractual power to control such Person’s affairs.

 

“Agreement” shall mean this Collection Agency Agreement, as amended, amended and
restated, modified or supplemented.

 

“Assignment Agreement” shall have the meaning set forth in Section 9.2 hereof.

 

“Availability under a Credit Line” shall mean the unused amount of a Credit
Line, unless otherwise suspended by us at any time in accordance with the terms
of this Agreement (e.g., when Receivables due from the Customer under a Credit
Line are a certain number of days past due) and communicated to you in writing
or by such electronic means as you and we may agree (including by making such
information available to you on our client web portal currently known as RAPID).

 

“Base Commission” shall have the meaning set forth in Section 6.1 hereof.

 

“Business Day” shall mean a day on which major banks in New York City are open
for the regular transaction of business.

 

“Charge Back” or “Charged Back” with respect to any Referred Account/Receivable
shall mean the reassignment thereof by us to you without any recourse,
representation or warranty of any kind (other than the absence of liens created
by or through us) by us, the disavowal of any further collection efforts by us
with respect thereto, and the termination of any assumption of Credit Risk by us
with respect thereto.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

“Collateral” shall mean each Purchased Receivable and the Inventory with respect
thereto, whenever arising.

 

“Collection Account” shall have the meaning set forth in Section 9.1 hereof.

 

“Contract Period” shall mean, subject to Section 12, August 1st of each calendar
year through July 31st of the following calendar year.

 

“Contract Year” shall mean, subject to Section 12, August 1st of each calendar
year through July 31st of the following calendar year.

 

“Credit Agreement” shall mean the Credit Agreement, dated as of July 22, 2020,
by and among (among others) Steven Madden, Ltd., the lenders from time to time
parties thereto and Citizens Bank, N.A., as an initial lender and administrative
and collateral agent (as amended, modified, waived, restated or amended and
restated from time to time), and shall include any credit agreement or other
loan documentation governing any debt financing that refinances or replaces the
credit facility under such Credit Agreement.

 11 

 

 

“Credit Agreement Agent” shall mean the administrative and collateral agent
under the Credit Agreement.

 

“Credit Agreement Default” shall mean an event of default (after the expiration
of all applicable cure periods therein) under the Credit Agreement.

 

“Credit Approval” shall mean either (i) a notice from us to you, in writing or
by such electronic means as may be designated by us to you reasonably in advance
(including by making such information available to you on our client web portal
currently known as RAPID), that we have approved all or a portion of an Order;
or (ii) Availability under a Credit Line.

 

“Credit Approved Receivable” shall mean a Receivable for which we have assumed
the Credit Risk.

 

“Credit Line” shall mean a line of credit, established by us and communicated
from time to time to you, in accordance with the terms of this Agreement, in
writing or by such electronic means as may be designated by us to you, granting
approval for sales by you, or rendition of services by you to a Customer, billed
at a specified location or locations, up to a specified aggregate available
amount.

 

“Credit Risk” shall mean the risk of loss resulting from a Customer’s failure to
pay a Credit Approved Receivable on the due date solely because of the
Customer’s Financial Inability to Pay.

 

“CR Receivable” shall mean any Receivable which is not a Credit Approved
Receivable, provided that Credit Approved Receivables cannot become CR
Receivables under this Agreement for any reason after they become Purchased
Receivables, other than as a result of a Dispute.

 

“Customer” shall mean any Person obligated on a Receivable.

 

“Default” shall mean the occurrence of any of the following events: (1)
nonpayment, after ten (10) days, when due of any amount payable by you on any of
the Obligations; (2) failure by you to perform in any material respect any other
covenant, agreement or obligation in this Agreement or the breach or inaccuracy
in any material respect of any representation or warranty made by you to us in
this Agreement, in each case 10 days after receipt of written notice (provided
that you shall only be entitled to such notice and opportunity to cure not more
than twice in any Contract Year); (3) default beyond any applicable notice or
cure period by you in repayment, when due, of any indebtedness for borrowed
money in excess of $100,000,000, now or hereafter owed for monies borrowed from
anyone other than us, unless the same is being contested in good faith and
adequate reserves therefor have been established; (4) you commence or have
commenced against you, whether voluntary or involuntary, any proceeding under
any bankruptcy, insolvency, reorganization, debt arrangement, dissolution or
other similar law and/or any proceeding regarding the appointment of, or taking
possession by, any receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for you or for any material part of
your property; or (5) the Pension Benefit Guaranty Corporation shall commence
proceedings under Section 4042 of the Employee Retirement Income Security Act of
1974 (ERISA) to terminate any of your employee pension benefit plans .

 

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

 

“Dispute” shall mean (i) any dispute, claim, offset, defense, counterclaim or
any other reason for nonpayment of all or a portion of any Receivable
(including, merchandise returns) asserted by a Customer, other than a Customer’s
Financial Inability to Pay, regardless of whether the same is in an amount
greater than, equal to or less than the Receivable concerned, whether bona fide
or not, and regardless of whether the same, in part or whole, relates to an
unpaid Receivable or any other Receivable; and/or (ii) the payment of all or
part of a Receivable by the Customer obligated thereon, other than to the
Collection Account or to a Person other than us, an act of God, force majeure,
the acts of restraint of public authorities whether domestic or foreign, civil
strife, war or currency restrictions or fluctuations resulting in nonpayment of
all or any portion of any Receivable; provided that a Dispute shall not include
a Customer’s Financial Inability to Pay.

 12 

 

 

“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

“Effective Date” shall have the meaning set forth in the paragraph immediately
preceding Section 1 hereof.

 

“Effective Termination Date” shall mean the date of termination specified in any
duly delivered notice of termination of this Agreement, or, with respect to any
automatic termination of this Agreement, the effective date of such automatic
termination.

 

“Excluded Receivables” shall mean (i) all international sales and commission
invoices to foreign customers (including, without limitation, any assigned to us
under the Existing HK Non-Notification Collection Agency Agreement or the
Existing Mexico Non-Notification Collection Agency Agreement), (ii) all “first
cost” sales and commissions invoices to domestic customers (including, without
limitation, any assigned to us under the Existing HK Non-Notification Collection
Agency Agreement), (iii) all invoices to employees and affiliates, (iv) all
sample billings to sales representatives and others; and (v) invoices as you and
we may agree in writing.

 

“Financial Inability to Pay” shall mean a Customer’s insolvency such that the
value of its available, liquid assets is exceeded by its fixed, liquidated and
non-contingent liabilities, whether or not such Customer has become the subject
of a bankruptcy or other similar proceeding.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of the determination.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC
(and shall include tradenames, trademarks, tradestyles, service marks,
copyrights and patents and all your rights and claims against us hereunder or
otherwise).

 

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“Obligations” shall mean all obligations, advances, liabilities and indebtedness
of you or your Affiliates to us or any of our Affiliates, however evidenced,
arising under this Agreement, whether now existing or incurred from time to time
hereafter and whether before or after termination hereof, absolute or
contingent, joint or several, matured or unmatured, direct or indirect, primary
or secondary, liquidated or unliquidated, and including, all of our charges,
commissions, fees, interest, expenses, costs and attorneys’ fees chargeable to
you in connection therewith, and all of your obligations to us as an indemnitor
pursuant to the terms of this Agreement.

 

“Obligor” shall mean you and each other Person (including, any Guarantor or
direct or indirect provider of collateral) primarily or secondarily, directly or
indirectly, liable on, or providing collateral for, any of the Obligations.

 13 

 

 

“Order” shall mean any purchase order or equivalent document for the sale by you
of goods or the rendition by you of services.

 

“Permitted Lien” shall mean a lien or security interest in our favor, or to
which we have specifically consented in writing, subject to any limitation set
forth in such writing. Permitted Liens include security interests on
Receivables, Inventory, other personal property and proceeds thereof (but not on
Purchased Receivables or proceeds thereof) securing obligations under the Credit
Agreement and/or related documents.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, non-registered organization, association, corporation, limited
liability company, government or any subdivision, agency or political
subdivision thereof or any other entity.

 

“Proceeds” shall mean all proceeds (as set forth in Article 9 of the UCC),
products, rents and profits of or from any and all collateral and, to the extent
not otherwise included in the foregoing; (i) all payments under any insurance,
indemnity, warranty or guaranty with respect to any of the collateral, (ii) all
payments in connection with any requisition, condemnation, seizure or forfeiture
with respect to any of the collateral, (iii) all claims and rights to recover
for any past, present or future infringement or dilution of or injury to any
collateral; and (iv) all other amounts from time to time paid or payable under
or with respect to any of the collateral, including licensing and royalty fees.

 

“Purchase Date” shall have the meaning set forth in Section 7.2 hereof.

 

“Purchase Price” shall have the meaning given in Section 7.1 hereof.

 

“Purchased Receivable” shall mean a Receivable that we purchase from you
pursuant to Section 7.2 hereof.

 

“Receivables” shall mean, for Referred Accounts, all Accounts, Instruments,
Chattel Paper, Documents, Investment Property and General Intangibles arising
from your sales of Inventory or performance of services, and the Proceeds
thereof, and all Supporting Obligations, whether now existing or hereafter
created, excepting only for Excluded Receivables.

 

“Redirection Right” shall have the meaning set forth in Section 1.2 hereof.

 

“Referred Accounts” shall have the meaning set forth in Section 1.1 hereof.

 

“Rosenthal Default” shall mean the occurrence of any of the following events:
(1) nonpayment, after ten (10) days, when due of any amount payable by us under
this Agreement; (2) failure by us to perform in any material respect any other
covenant, agreement or obligation in this Agreement or the breach or inaccuracy
in any material respect of any representation or warranty made by us in this
Agreement, in each case 10 days after receipt of written notice (provided that
we shall only be entitled to such notice and opportunity to cure not more than
twice in any Contract Year); (3) default beyond any applicable notice or cure
period by us in repayment, when due, of any indebtedness for borrowed money in
excess of $100,000,000, now or hereafter owed for monies borrowed, unless the
same is being contested in good faith and adequate reserves therefor have been
established; (4) we commence or have commenced against us, whether voluntary or
involuntary, any proceeding under any bankruptcy, insolvency, reorganization,
debt arrangement, dissolution or other similar law and/or any proceeding
regarding the appointment of, or taking possession by, any receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) for us or
for any material part of our property; (5) we sell, lease, license, pledge,
transfer or otherwise dispose of all or substantially all of our assets in one
transaction or a series of related transactions, or any consolidation,
amalgamation, scheme of arrangement or merger of us with or into any other
person or any other corporate reorganization in which our equity holders
immediately prior to such consolidation, amalgamation, merger, scheme of
arrangement or reorganization own less than a majority of our voting power
immediately after such consolidation, merger, amalgamation, scheme of
arrangement or reorganization, or any transaction or series of related
transactions in which at least a majority of our voting power is transferred; or
(6) the Pension Benefit Guaranty Corporation shall commence proceedings under
Section 4042 of the Employee Retirement Income Security Act of 1974 (ERISA) to
terminate any of our employee pension benefit plans.

 14 

 

 

“Special Account Schedule” shall mean a schedule issued, from time to time,
listing thereon surcharge commissions applicable to Receivables owing from the
Customers listed thereon.

 

“Standard Examiner Rate” shall mean the per diem rate per examiner established
by us from time to time. The Standard Examiner Rate on the date hereof is $950.

 

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

 

 

“UCC” shall mean the Uniform Commercial Code as the same may be in effect
(subject to revision, from time to time) in the State of New York.

 

15.Certain Matters Regarding Existing Collection Agency Agreements:

 

(a)                Although the Receivables subject to the Existing HK
Non-Notification Collection Agency Agreement are Excluded Receivables hereunder,
it is hereby acknowledged and agreed that, notwithstanding anything herein to
the contrary the except to the extent that the context clearly requires
otherwise, the following Sections of the Existing HK Non-Notification Collection
Agency Agreement are hereby amended and restated, mutandis mutandis, to conform
with the corollary provisions of this Agreement as indicated below (but the
Existing HK Non-Notification Collection Agency Agreement is otherwise unaffected
by this Agreement and each otherwise remain in full force and effect,
notwithstanding anything herein to the contrary):

Provision of the Existing HK Non-Notification
Collection Agency Agreement Corollary Provision of this Agreement Section 3
(Client Risk Receivables) Section 3 (Client Risk Receivables) Section 4
(Returned Merchandise/Claims, Disputes and Chargebacks) Section 4 (Returned
Merchandise/Claims, Disputes, Chargebacks and Indemnity) Section 5
(Representations, Warranties and Covenants) Section 5 (Representations,
Warranties and Covenants) Section 7 (Purchase Price) Section 7 (Purchase Price)
Section 9 (Statement of Account and Expenses) Section 8 (Statement of Account
and Expenses) Section 10 (Payments) Section 9 (Title, Collection and Payments)
Section 11 (Security Interest; Financing Statements) Section 10 (Sale and
Security Interest; Financing Statements) Section 12 (Term) Section 12 (Term)
Section 13 (Governing Laws/Jury Trial Waiver/Jurisdiction/Venue and
Miscellaneous Provisions) Section 13 (Governing Laws/Jury Trial
Waiver/Jurisdiction/Venue and Miscellaneous Provisions) Section 14 (Definitions)
(except that any definition in Section 14 of the HK Non Notification Collection
Agency Agreement for which there is no similar definition in this Agreement is
unaffected by this Agreement) Section 14 (Definitions)

 

 15 

 

(b)               Reference is hereby made to that certain letter agreement
dated February 16, 2010 between you and us relating to certain Foreign
Receivables (within the meaning of such letter agreement), as amended, restated,
supplemented and/or otherwise modified from time to time (the “Foreign
Receivables Supplement”). As provided in the Foreign Receivables Supplement,
such Foreign Receivables are subject to the terms and conditions of the
Collection Agency Agreement dated July 10, 2009 between you and us. It is hereby
acknowledged and agreed that, upon the effectiveness of this Agreement, except
to the extent that the context clearly requires otherwise, each reference in the
Foreign Receivables Supplement to the “Collection Agency Agreement”, and each
use of “thereunder”, “thereof”, “therein” or any words of like import in the
Foreign Receivables Supplement with respect to the “Collection Agency
Agreement”, shall mean and be a reference to this Agreement, and this Agreement
and the Foreign Receivables Supplement shall be read together and construed as a
single instrument.

(c)                Although the Receivables subject to the Existing Mexico
Non-Notification Collection Agency Agreement from time to time are Excluded
Receivables hereunder, it is hereby acknowledged and agreed that, except to the
extent that the context clearly requires otherwise, the following Sections of
the Existing Mexico Non-Notification Collection Agency Agreement are hereby
amended and restated, mutandis mutandis, to conform with the corollary
provisions of this Agreement as indicated below (but the Existing Mexico
Non-Notification Collection Agency Agreement is otherwise unaffected by this
Agreement):

Provision of Mexico Receivables Agreement Corollary Provision of this Agreement
Section 3 (Client Risk Receivables) Section 3 (Client Risk Receivables)
Section 4 (Returned Merchandise/Claims, Disputes and Chargebacks) Section 4
(Returned Merchandise/Claims, Disputes, Chargebacks and Indemnity) Section 5
(Representations, Warranties and Covenants) Section 5 (Representations,
Warranties and Covenants) Section 7 (Purchase Price) Section 7 (Purchase Price)
Section 8 (Statement of Account and Expenses) Section 8 (Statement of Account
and Expenses) Section 9 (Payments) Section 9 (Title, Collection and Payments)

Section 11 (Term)

Section 13 (Definitions) (except that any definition in Section 13 of the
Existing Mexico Non-Notification Collection Agency Agreement for which there is
no similar definition in this Agreement is unaffected by this Agreement)

Section 12 (Term)

Section 14 (Definitions)

 

(d)               In addition to any guarantees by Steven Madden, Ltd. for the
obligations of any of other Obligors under the Existing HK Non-Notification
Collection Agency Agreement and the Existing Mexico Non-Notification Collection
Agency Agreement above agreements, it is the agreement of the parties that each
of you shall be jointly and severally liable for all Obligations hereunder.

(e)                For administrative convenience, each of you hereby appoints
Steven Madden, Ltd. as its attorney-in-fact with full power to act in its place
and stead with respect to any matters in connection with this Agreement,
including, without limitation, directing the payment of any amounts payable by
us with respect to the Receivables, and executing and delivering to us any
Accession Agreement.

 

 

[Signature Pages Follow]

 16 

 

YOU ACKNOWLEDGE THAT WE HAVE ADVISED YOU TO CONSULT WITH AN ATTORNEY PRIOR TO
YOUR EXECUTION OF THIS AGREEMENT.

 

ROSENTHAL & ROSENTHAL, INC.

 

By: /s/ J. Michael Stanley   Name: J. Michael Stanley   Title: Managing Director
         

 

AGREED:


STEVEN MADDEN, LTD.

 

By: /s/ Edward R. Rosenfeld   Name: Edward R. Rosenfeld   Title: Chief Executive
Officer          

 

 



[Deferred Purchase Factoring Agreement Signature page]



   

 

 

ACKNOWLEDGED AND AGREED:

 

DOLCE VITA HOLDINGS, INC.

SCHWARTZ & BENJAMIN, INC.

B. B. DAKOTA, INC.

GREATS BRAND INC.

REPORT FOOTWEAR, INC.

STEVEN MADDEN RETAIL, INC.

DANIEL M. FRIEDMAN & ASSOCIATES, INC.

DIVA ACQUISITION CORP.

THE TOPLINE CORPORATION

ADESSO-MADDEN, INC.

 

 

By: /s/ Zine Mazouzi   Name: Zine Mazouzi   Title: Treasurer          

 

 





[Deferred Purchase Factoring Agreement Signature page]



   

 

 

TRENDY IMPORTS, S. DE R.L. DE C.V.

 

 

By: /s/ Awadhesh Sinha   Name: Awadhesh Sinha   Title: Director          

 

 



[Deferred Purchase Factoring Agreement Signature page]



   

 

 

SML CANADA ACQUISITION CORP.

 

 

By: /s/ Awadhesh Sinha   Name: Awadhesh Sinha   Title: Director          

 

 



[Deferred Purchase Factoring Agreement Signature page]



   

 

 

MADDEN INTERNATIONAL LIMITED

 

 

By: /s/ Edward R. Rosenfeld   Name: Edward R. Rosenfeld   Title: Director      
   

 

 



[Deferred Purchase Factoring Agreement Signature page]



   

 

 

THE ASEAN CORPORATION LIIMITED

 

 

By: /s/ Awadhesh Sinha   Name: Awadhesh Sinha   Title: Director          

 

 



[Deferred Purchase Factoring Agreement Signature page]



   

 

Schedule 1

 

Superseded Agreements

 

A. Steven Madden, Ltd., Dolce Vita Holdings, Inc., Schwartz & Benjamin, Inc., B.
B. Dakota, Inc., and Greats Brand Inc. are each parties to a Collection Agency
Agreement dated July 9, 2009 with Rosenthal & Rosenthal, Inc. (“Rosenthal,” or
“us,” or “we”).

 

B. Report Footwear, Inc. is party to a Collection Agency Agreement dated May 18,
2012 with Rosenthal.

 

C. Steven Madden Retail, Inc. is party to a Collection Agency Agreement dated
July 10, 2009 with Rosenthal.

 

D. SML Acquisition Corp. is party to a Collection Agency Agreement dated July
10, 2009 with Rosenthal.

 

E. Daniel M. Friedman & Associates, Inc. is party to a Collection Agency
Agreement July 10, 2009 Collection Agency Agreement with Rosenthal.

 

F. Diva Acquisition Corp. is party to a Collection Agency Agreement dated July
10, 2009 with Rosenthal.

 

G. Report Footwear, Inc. is party to a Collection Agency Agreement dated May 18,
2012 with Rosenthal.

 

H. SML Acquisition Corp. is party to a Collection Agency Agreement dated July
10, 2009 with Rosenthal.

 

I. Daniel M. Friedman & Associates, Inc. is party to a Collection Agency
Agreement dated July 10, 2009 with Rosenthal.

 

J. Diva Acquisition Corp. is party to a Collection Agency Agreement dated July
10, 2009 with Rosenthal (each of the parties to the agreements set forth in the
foregoing paragraphs A through I, other than Rosenthal, hereinafter individually
and collectively, and jointly and severally, referred to as “you,” and each of
such agreements, as amended and/or supplemented, hereinafter referred to as the
“Existing Collection Agency Agreements”).

 

K. Rosenthal and each of the parties to the Existing Collection Agency
Agreements have agreed to amend and restate the Existing Collection Agency
Agreements as provided in this Agreement, which Agreement shall become effective
on the date on which it has been executed by all the parties hereto (the
“Closing Date”).

 

L. The Topline Corporation, Madden International Limited, Report Footwear, Inc.,
Adesso-Madden, Inc., Daniel M. Friedman & Associates, Inc., Cejon Accessories,
Inc., Dolce Vita Holdings, Inc. and The Asean Corporation Limited are parties to
a Non-Notification Collection Agency Agreement (International sales) dated
December 20, 2012 (the “Existing HK Non-Notification Collection Agency
Agreement”).

 

M. Rosenthal and each of the parties to the Existing HK Non-Notification
Collection Agency Agreement have agreed to amend certain terms of the Existing
HK Non-Notification Collection Agency Agreements as provided in this Agreement,
which amendments shall become effective on the Closing Date.

 

N. Trendy Imports, S. de R.L. de C.V. is party to a Non-Notification Collection
Agency Agreement dated May 2, 2017 (the “Existing Mexico Non-Notification
Collection Agency Agreement”).

   

 

 

O. Rosenthal and Trendy Imports, S. de R.L. de C.V. have agreed to amend certain
terms of the Existing Mexico Non-Notification Collection Agency Agreements as
provided in this Agreement, which amendments shall become effective on the
Closing Date.

 

Q. It is the intent of the parties hereto that this Agreement amend and restate
in their entirety all of the Existing Collection Agency Agreements, and amend
the Existing HK Non-Notification Collection Agency Agreement and Existing Mexico
Non-Notification Collection Agency Agreement, and re-evidence the outstanding
obligations and liabilities of each of the respective parties thereunder, and
not constitute a novation or evidence repayment thereof.

   

 

Exhibit A

 

 

This account


has been assigned for collection and is PAYABLE ONLY to


ROSENTHAL & ROSENTHAL, INC. c/o [STEVEN MADDEN, LTD.]1

 


P.O. BOX 2244335, CHICAGO, ILLINOIS 60695-1926


Make check payable as above in United States Funds and

 


indicate name of seller.


Any claims against this invoice must be made promptly in


writing to Rosenthal & Rosenthal, Inc., specifying details.


No returns or adjustments will be recognized without the


written consent of Rosenthal & Rosenthal, Inc.

 

 




 

1 Name to be updated for each Madden entity

 


   

 

Exhibit B

Accession Agreement

To: Rosenthal & Rosenthal, Inc.

From: [name of new participating company] (the “Company”)

Re: Collection Agency Agreement

 

1.Terms used in this Accession Agreement shall, unless defined otherwise in this
Accession Agreement, have the meanings given to them in that certain Deferred
Purchase Agency Agreement dated as of July 22, 2020 entered into by Rosenthal &
Rosenthal, Inc. and Steven Madden, Ltd. (“Steve Madden”) (as amended, restated,
amended and restated, supplemented and/or otherwise modified from time to time,
the Collection Agency Agreement).

 

2.The Company confirms that it has received a copy of the Collection Agency
Agreement.

 

Each of Steve Madden and the Company hereby agree that the Company shall be
joined and be bound by the terms of the Collection Agency Agreement as if it had
originally been party thereto, and any reference to “you” or to Steve Madden
contained in the Collection Agency Agreement shall hereafter be deemed to be a
reference to Steve Madden, the Company, and each of the other Affiliates of
Steve Madden party thereto, individually and/or collectively as appropriate, and
each of the Company, Steve Madden and such Affiliates shall be jointly and
severally liable to you for all Obligations.

 

For administrative convenience, the Company appoints Steve Madden as its
attorney-in-fact with full power to act in its place and stead with respect to
any matters in connection with the Collection Agency Agreement, including,
without limitation, directing the payment of any amounts payable by us with
respect to the Receivables.

 

The Company hereby agrees to indemnify and hold us harmless from and against any
loss, claims, or expenses sustained or incurred by reason of its honoring the
instruction contained in this letter and such indemnity and hold harmless
provision shall survive any termination of this document and/or the instructions
contained herein.

 

[3.Add any new applicable terms and remove any existing inapplicable terms]

 

4.The provisions of this Accession Agreement shall be construed and enforced in
accordance with the laws of the State of New York.

 

5.This Accession Agreement is effective as of _____________________________.

SIGNED:

 

[Company Name]

By: _________________________________

Name: _______________________________

Title: ________________________________

Date: ________________________________

 

ACKNOWLEDGED AND ACCEPTED:

 

ROSENTHAL & ROSENTHAL, INC.

 

By: ________________________________

Name:

Title:

Date:

 

 

   

 

 

Exhibit C

 

Tradestyles

 

 

   

 

 

 

Exhibit D

 

Confidentiality Agreement

 

[See attached]

 

 

   

 

 

CONFIDENTIAL

 

CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT

 

This Confidentiality and Non-Disclosure Agreement (the “Agreement”) is entered
into as of ___________, 20__ (hereinafter the “Effective Date”) by and between
Rosenthal & Rosenthal, Inc. a New York State corporation with its principal
place of business at 1370 Broadway, New York, NY 10018 (“Rosenthal”) and
_____________, a _____________, having its principal place of business at
_________________ (“Recipient”). The Agreement shall govern the disclosure and
furnishing by Rosenthal to Recipient of certain confidential and proprietary
information relating to the finances of Rosenthal which Recipient has requested
from Rosenthal in connection with Rosenthal’s factoring relationship with Steven
Madden, Ltd. and certain of its affiliates (the “Madden Companies”) (hereinafter
“Confidential lnformation”), as well as the use and return of such information
by Recipient.

 

Recipient acknowledges and agrees that the Confidential Information is either
owned by Rosenthal or an affiliate Recipient of Rosenthal. The Confidential
Information will be used by Recipient only for the purpose of reviewing and
determining if it wishes to to exercise the “Redirection Right” as defined in
that certain Amended and Restated Deferred Purchase Factoring Agreement between
Rosenthal and the Madden Companies (the “Factoring Agreement”) (hereinafter the
“Purpose”). Confidential Information shall also include any information
subsequently supplied by Rosenthal that refers or relates to the Purpose.
Recipient agrees to receive the Confidential Information subject to the
following terms and conditions:

 

1.                  Recipient promises and agrees to hold the Confidential
Information in confidence. Without limiting the generality of the foregoing,
Recipient further promises and agrees that it will require its employees: (i) to
protect and safeguard the Confidential Information against unauthorized use,
publication or disclosure; (ii) not to use any of the Confidential Information
except for the Purpose; (iii) not to make any copies of the Confidential
Information except to the extent needed for the Purpose; (iv) not to, directly
or indirectly, in any way, reveal, report, publish, disclose, transfer or
otherwise use any of the Confidential Information except as specifically
authorized by Rosenthal in this Agreement; (v) not to use any Confidential
Information to compete or obtain advantage vis-à-vis Rosenthal; (vi) to restrict
access to the Confidential Information to those of its officers, directors, and
employees who clearly need such access to carry out the Purpose; (vii) to advise
each of the persons to whom it provides access to any of the Confidential
Information, that such persons are strictly prohibited from making any use,
publishing or otherwise disclosing to others, or permitting others to use for
their benefit or to the detriment of Rosenthal, any of the Confidential
Information; (viii) to take all steps reasonably necessary to protect the
secrecy of the Confidential Information, and to prevent the Confidential
Information from falling into the public domain or into the possession of
unauthorized persons; and (ix) to comply with any other reasonable security
measures requested in writing by Rosenthal.

 

2.                  Recipient agrees that all Confidential Information shall
remain the property of Rosenthal, and that Rosenthal may use the Confidential
Information for any purpose without obligation to Recipient. All inventions,
improvements, copyrightable works and designs relating to machines, methods,
compositions, or products of Rosenthal directly resulting from or relating to
the Confidential Information and the right to market, use, license and franchise
the Confidential Information or the ideas, concepts, methods or practices
embodied therein shall be the exclusive property of Rosenthal, and Recipient has
no right or title thereto. Nothing contained herein shall be construed as
granting either express or implied transfer of rights to Company in the
Confidential Information. Nothing herein shall prohibit Rosenthal from
disclosing the Confidential Information to others or from granting a license or
other rights therein to others.

 

3.                  Recipient represents warrants and covenants that it has, or
shall enter into, with each of its employees who may have access to any
Confidential Information, an appropriate agreement, which may include an
employment agreement, sufficient to enable it to comply with all of the terms of
this Agreement, prior to exposing such employee to the Confidential Information.

   

 

 

4.                  Upon termination of the Deferred Purchase Agreement, or upon
the exercise of the Redirection Right, whichever is earlier, Recipient shall
return to Rosenthal all of the Confidential Information, and all copies thereof,
in the possession or control of Recipient, in whatever media or format.
Rosenthal may in its sole discretion instruct Recipient in writing to destroy
some or all of the Confidential Information in lieu of returning it.

 

5.                  Should Recipient or any of its representatives be requested,
pursuant to, or required by, applicable law, regulation or legal process to
disclose any of the Confidential Information or any other information concerning
Rosenthal, Recipient will notify Rosenthal promptly so that Rosenthal may (i)
seek a protective order or other appropriate remedy or (ii) consult with
Recipient with respect to Recipient taking steps to resist or narrow the scope
of such request or legal process. In the event that no such protective order or
other remedy is obtained, Recipient and its representatives shall furnish only
that portion of the Confidential Information which it is advised by counsel in a
written opinion is legally required and will exercise best efforts to obtain
reliable assurance that confidential treatment will be accorded the Confidential
Information so furnished.

 

6.                  The obligations of this Agreement shall be continuing and
binding upon Recipient until the Confidential Information ceases to be
confidential other than as a breach of this Agreement by Recipient, whichever is
first to occur, except that protection of trade secrets shall extend to such
time as the relevant information qualifies as a trade secret under the
applicable law. Absent the written consent of Rosenthal, the burden of proving
that the Confidential Information is no longer confidential shall be on
Recipient.

 

7.                  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof. This Agreement may not be
amended, changed, modified, supplemented, or waived except by later written
agreement signed by both parties. This Agreement shall be binding upon, inure to
the benefit of, and be enforceable by (a) Rosenthal, its successors, and
assigns; and (b) Recipient, its successors and assigns.

 

8.                  Neither this Agreement, not any right, obligation, or
interest in or under this Agreement, nor any claim arising under or in
connection with or relating to this Agreement, may be assigned by any party
without the other party's prior written consent, and any attempted assignment
without such consent shall be void and of no effect, except that either party
may assign this Agreement to any entity which directly or indirectly controls,
is controlled by, or is under common control with such assigning party without
such consent.

 

9.                  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to its
conflicts of law principles and both parties agree to submit any disputes in
connection with this Agreement to the jurisdiction of the courts of the State of
New York or the Federal District Courts sitting in New York, which courts shall
have exclusive jurisdiction for such purposes.

 

10.              Notwithstanding the above provision, Recipient understands and
acknowledges that any disclosure or misappropriation of any of the Confidential
Information in violation of this Agreement may cause Rosenthal irreparable harm,
the amount of which may be difficult to ascertain and, therefore, agrees that
Rosenthal shall have the right to apply to any court of competent jurisdiction
for an order restraining any such further disclosure or misappropriation and for
such other relief as Rosenthal shall deem appropriate. Such right of Rosenthal
shall be in addition to remedies otherwise available to Rosenthal at law or in
equity.

 

11.              In the event any one or more of the provisions herein is, for
any reason, held invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
this Agreement, which will continue in full force and effect without said
provision(s), unless doing so shall materially alter the bargain between the
parties.

 

   

 

12.              This Agreement does not constitute a commitment of Rosenthal to
consummate the Transaction.

 

The parties have caused this Agreement to be executed by their duly authorized
representatives as of the Effective Date:

 

ROSENTHAL & ROSENTHAL, INC.

 

Signed: ________________________*

 

Print Name: _____________________

 

Title: __________________________

 

[RECIPIENT]

 

Signed: ________________________*

 

Print Name: _____________________

 

Title: __________________________

 

 

 

 





 



   